         Case 3:19-cv-01279-JEJ-EBC Document 15 Filed 07/28/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES BOSTIC,                                :
                        Petitioner,          :
                                             :       3:19-cv-1279
                 v.                          :
                                             :       Hon. John E. Jones III
DAVID J. EBBERT,                             :
              Respondent.                    :

                                        ORDER1

                                      July 28, 2020

         NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Doc.1), and for the reasons set forth in the

Court’s Memorandum of the same date, it is hereby ORDERED that:

         1.      The petition for writ of habeas corpus is DENIED.

         2.      The Clerk of Court is directed to CLOSE this case.


                                             s/ John E. Jones III
                                             John E. Jones III, Chief Judge
                                             United States District Court
                                             Middle District of Pennsylvania




1
    This matter has been reassigned due to the death of the Honorable James M. Munley.
